       Case 3:19-cv-00218-DPJ-FKB Document 4 Filed 05/15/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

RUBIN LUBLIN, LLC,

      Petitioner.

v.                                                      Case No. 3:19-cv-00218-DPJ

JOHN S. HULL, ALANDA C. HULL, and THE
INTERNAL REVENUE SERVICE, AN AGENCY
OF THE UNITED STATES OF AMERICA,

     Respondents.


                    RUBIN LUBLIN, LLC’S INITIAL DISCLOSURES

       Pursuant to Fed R. Civ P. 26(a)(1), Petitioner Rubin Lublin, LLC (“Rubin Lublin”), by

and through the undersigned counsel, makes the following initial disclosures based on

information reasonably available to Rubin Lublin as of this date. Discovery and pretrial

preparation may develop further information affecting these initial disclosures. Accordingly,

Rubin Lublin reserves the right to supplement the information contained herein if and as

additional information becomes known to it.

                                      DISCLOSURES

       Disclosure No. 1: The name and, if known, the address and telephone number of each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment.




                                              1
          Case 3:19-cv-00218-DPJ-FKB Document 4 Filed 05/15/19 Page 2 of 4



          Response No. 1:

          A corporate representative of Rubin Lublin, LLC. Rubin Lublin can be contacted through

undersigned counsel. This representative may have discoverable information related to its

appointment as substitute trustee and all aspects of the subject foreclosure sale.

          Any other individual identified by any Defendant in their Initial Disclosures.

          Disclosure No. 2: A copy—or a description by category and location—of all documents,

electronically stored information, and tangible things that the disclosing party has in its

possession, custody, or control and may use to support its claims or defenses, unless the use

would be solely for impeachment.

          Response No. 2:

          This is an action for interpleader and Rubin Lublin has no claims against any party to this

action.

          Disclosure No. 3: A computation of each category of damages claimed by the disclosing

party—who must also make available for inspection and copying as under Rule 34 the

documents or other evidentiary material, unless privileged or protected from disclosure, on

which each computation is based, including materials bearing on the nature and extent of injuries

suffered;

          Response No. 3:

          This disclosure is not applicable to Rubin Lublin, as it is not claiming any damages at this

time.

          Disclosure No. 4: for inspection and copying as under Rule 34, any insurance agreement

under which an insurance business may be liable to satisfy all or part of a possible judgment in

the action or to indemnify or reimburse for payments made to satisfy the judgment.



                                                   2
       Case 3:19-cv-00218-DPJ-FKB Document 4 Filed 05/15/19 Page 3 of 4



       Response No. 4:

       At the present time, there is no insurance agreement under which an insurance business

may be liable to satisfy all or party of a possible judgment in the action or to indemnify or

reimburse for payments made to satisfy the judgment.

          Respectfully submitted, this 15th day of May 2019.

                                           /s/ Amanda M. Beckett
                                           PETER L. LUBLIN (MS BAR # 103705)
                                           AMANDA M. BECKETT (MS BAR # 102738)
                                           Rubin Lublin, LLC
                                           3145 Avalon Ridge Place, Suite 100
                                           Peachtree Corners, GA 30071
                                           (770) 246-3333 (Telephone)
                                           (404) 921-9016 (Facsimile)
                                           plublin@rubinlublin.com
                                           abeckett@rubinlublin.com

                                           Attorneys for Petitioner




                                              3
       Case 3:19-cv-00218-DPJ-FKB Document 4 Filed 05/15/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that I have, this 15th day of May 2019, caused a true and correct copy of

the within and foregoing to be served via CM/ECF to the following:

       Tabitha Bandi
       501 East Court Street, Suite 4.430
       Jackson, MS 39201

                                            /s/ Amanda M. Beckett
                                            AMANDA M. BECKETT (MS Bar No. 102738)




                                               4
